Citation Nr: 1531071	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-06 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California on behalf of the RO in Los Angeles, California.  

In November 2012, the Board remanded the issue on appeal for further development.  The case has since been returned to the Board for appellate review.

The Virtual Benefits Management System (VBMS) electronic claims file contains the June 2015 written brief by the Veteran's representative, VA treatment records dated from May 2013 to December 2013, and additional documents not relevant to the claim on appeal or duplicate copies of evidence already associated with the physical claims file.  The Virtual VA electronic claims file contains VA treatment records dated from May 1992 to December 2012, duplicate copy of the April 2007 rating decision, and additional documents not relevant to the claim on appeal or duplicate copies of evidence already associated with the physical claims file.  


FINDING OF FACT

The Veteran's lumbar spine degenerative joint disease is causally related to his period of military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for lumbar spine degenerative joint disease have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision discussed below for the issue of service connection for a back disorder, the Board finds that any issue with regard to the timing or content of notice provided to the Veteran is moot or represents harmless error.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a November 2006 Statement in Support of Claim, the Veteran requested service connection for a back condition.  He explained that he was treated for his back while in service at Fort Riley, Kansas from 1981 to 1983 and in Germany from 1983 to 1984, and he has been seen for a back condition after service at the VA Medical Center in Loma Linda.  In a March 2008 notice of disagreement, the Veteran further reported that his back condition began in service, his separation examination revealed lumbar dysfunction due to improper lifting, and he has been suffering from the same condition ever since.  Thereafter, in a February 2009 VA Substantive Appeal, the Veteran reiterated that he hurt his back in service and has experienced problems ever since even though he did not receive any treatment.

First, the Board finds evidence of a current lumbar spine disability.  Since separation from service, the evidence of record includes an August 2006 VA x-ray finding of minimal degenerative joint disease of the lumbosacral spine.  A March 2008 magnetic resonance imaging (MRI) report noted mild to moderate neural foramina stenosis plus mild facet degenerative disease at L4-5, L3-4, and L2-3.  A May 2007 VA treatment record diagnosed minimal degenerative joint disease in the lumbar spine.  Accordingly, there is a current diagnosis of a back disorder.

Second, the Board finds that the evidence of record shows a lumbar spine injury and diagnosis during service.  Review of the service treatment records reveal the Veteran complained of low back pain associated with a lifting injury in July 1982 and August 1982.  Pursuant to an in-service examination in July 1983, clinical evaluation of the spine was marked as normal.  However on the July 1983 Report of Medical History, the Veteran reported a history of back problems and marked "yes" for having or ever having had a history of recurrent back pain.  The examining physician also noted the Veteran's recurrent intermittent low back pain for one year that was diagnosed as mechanical lumbar dysfunction secondary to lifting.  The examiner also noted physical therapy at Fort Riley in August 1982.  At the time of separation from service, the Veteran underwent an examination in June 1984 at clinical evaluation of the Veteran's spine was normal.  On the June 1984 Report of Medical History, the Veteran marked "yes" for having or ever having had a history of recurrent back pain and the examining physician noted that it was determined to be mechanical lumbar dysfunction secondary to injuries lifting.  As such, the Board finds that the evidentiary record shows the Veteran sustained an injury to the back and was assessed with mechanical lumbar dysfunction during service.

Third, then, the issue is whether the current disability is related to the in-service injury and diagnosis.  A January 2013 VA examination was conducted.  The examiner noted review of the claims file, the Veteran's medical history, and diagnosis of strain lumbosacral spine with onset in August 1982.  Following the clinical evaluation, the examiner opined that in the absence of continuity of care, and continuity of treatment, it is not as likely as not that current back problem is the same problem that he had in 1982.  The examiner noted the Veteran's chronic intermittent back pain while on active duty, but stated there was no record of a back problem until 2006 and that there was no diagnosis of a current back problem.  The Board finds this January 2013 VA medical opinion inadequate because it is based on an inaccurate factual premise, specifically, that there is no record of a back problem since service until 2006 and no current lumbar spine disability.  As noted above, review of the Veteran's VA treatment records document a current disability.  Additionally, VA treatment records indicate complaints of chronic low back pain as early as May 2000.  Further, the Veteran reported back symptoms since service discharge; the examiner did not address these lay statements.  Therefore, the Board concludes that this medical opinion has no probative value.

In March 2014, the Veteran's treating VA physician submitted a statement.  The physician opined that the in-service back pain along with intermittent symptoms post-service discharge, indicate that the mild degenerative joint disease of the low back is at least as likely as not to have developed in service.  The examiner examined the Veteran and reviewing service treatment records, VA treatment records, VA letters and decisions, and lay statements.  The examiner noted that during service, the Veteran was diagnosed with "low back strain" and "mechanical dysfunction" secondary to improper lifting, and further stated that family history, post service history and other non-service related factors are of little to no medical significance regarding the etiology of these symptoms.  The Board finds that the March 2014 VA medical opinion is adequate and highly probative medical evidence because it appears the physician reviewed the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  Dr. Ali also took into consideration the Veteran's documented in-service injury to the back and assessment of a lumbar disorder, as well as the Veteran's entire medical history after separation from service.  As there is a current disability that is related to active service, the Board finds that service connection is warranted for a back disorder.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for lumbar spine degenerative joint disease is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


